13-133
    Jiang v. Holder
                                                                                  BIA
                                                                           Vomacka, IJ
                                                                          A089 475 186
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT
                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 5th day of September, two thousand fourteen.

    PRESENT:
              JOHN M. WALKER, JR.,
              REENA RAGGI,
              SUSAN L. CARNEY,
                   Circuit Judges.
    _____________________________________
    QI JIANG,
              Petitioner,

                      v.                                   13-133
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:               Farah     Loftus,             Century City,
                                  California.

    FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
                                  General;   John   S.  Hogan,   Senior
                                  Litigation Counsel; Todd J. Cochran,
                                  Trial Attorney, Office of Immigration
                                  Litigation, United States Department
                                  of Justice, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Qi Jiang, a native and citizen of China, seeks review of

a December 27, 2012 decision of the BIA affirming the August

8, 2011 decision of Immigration Judge (“IJ”) Alan A. Vomacka,

which   denied    her   application       for    asylum,    withholding      of

removal, and relief under the Convention Against Torture

(“CAT”).   In re Qi Jiang, No. A089 475 186 (B.I.A. Dec. 27,

2012), aff’g No. A089 475 186 (Immig. Ct. N.Y. City Aug. 8,

2011). We assume the parties’ familiarity with the underlying

facts and procedural history in this case.

    Under the circumstances of this case, we have reviewed

both the BIA’s and IJ’s opinions.               Yun-Zui Guan v. Gonzales,

432 F.3d 391, 394 (2d Cir. 2005). The applicable standards of

review are well established.             See 8 U.S.C. § 1252(b)(4)(B);

Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

    For applications such as Jiang’s, governed by the REAL ID

Act, the agency may, “[c]onsidering the totality of the

circumstances,”       base   a   credibility      finding    on   an   asylum

applicant’s      “demeanor,      candor,    or     responsiveness,”         the

plausibility     of   her    account,     and    inconsistencies       in   her

                                     2
statements, without regard to whether they go “to the heart of

the applicant’s claim.”         See 8 U.S.C. §§ 1158(b)(1)(B)(iii),

1231(b)(3)(C); Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d

Cir. 2008).         An omission in the applicant’s testimony or

supporting documents can also “serve as a proper basis for an

adverse credibility determination.” Xiu Xia Lin v. Mukasey,
534 F.3d at 166 n.3.            We defer to “an IJ’s credibility

determination unless, from the totality of the circumstances,

it is plain that no reasonable fact-finder could make such an

adverse credibility ruling.”            Id. at 167.

       Here, the totality of the circumstances supports the

agency’s adverse credibility determination. Although Jiang

testified that she was beaten with police batons, neither her

asylum application nor the letter from her mother mentions

this fact.      When asked about the discrepancy, Jiang stated

that the bruises from the baton disappeared over time, and

that she mainly remembered being slapped.                 The agency was not

required to credit this explanation.               See Majidi v. Gonzales,

430 F.3d 77, 80 (2d Cir. 2005) (A petitioner “must do more

than    offer   a   plausible    explanation        for    his    inconsistent

statements to secure relief; he must demonstrate that a

reasonable      fact-finder     would       be   compelled   to    credit   his

testimony.” (internal quotation marks omitted)).

                                        3
       Additionally, the IJ found Jiang not credible because,

although she testified that she never resided in Los Angeles,

this was contradicted by statements from her former attorney,

her cousin, and her own sworn statement.                       When questioned,

Jiang stated, after a long pause, that she could not explain

the discrepancy. Under the REAL ID Act, the agency’s reliance

on     this    inconsistency        was    reasonable.            See     8    U.S.C.

§§ 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167; see also

Tu    Lin     v.    Gonzales,     446 F.3d 395,   402     (2d    Cir.    2006)

(recognizing         cumulative      effect      of    discrepancies).            This

adverse credibility finding is further bolstered by Jiang’s

failure to offer testimony from her cousin with whom she lived

or members of her church. See Biao Yang v. Gonzales, 496 F.3d
268,     273       (2d   Cir.    2007)     (“An       applicant’s       failure    to

corroborate his or her testimony may bear on credibility,

because the absence of corroboration in general makes an

applicant unable to rehabilitate testimony that has already

been called into question.”).

       The agency also considered Jiang’s demeanor in finding

her    not     credible,        noting    that    she    often    paused       before

answering questions, rarely offered details about events, and

gave no impression that Christianity is important to her.


                                          4
Such a finding is entitled to deference.                        See Karaj v.

Gonzales, 462 F.3d 113, 116 (2d Cir. 2006) (“[T]he IJ’s

opportunity to judge demeanor causes us to grant particular

deference    to     credibility       findings        based    on     demeanor.”

(internal quotation marks omitted)).

       Moreover,    substantial       evidence      supports    the     agency’s

finding that Jiang failed to meet her burden to demonstrate a

well-founded fear of persecution. To establish a well-founded

fear of future persecution, an applicant must show that she

subjectively       fears    persecution       and     that     this    fear   is

objectively reasonable. See 8 U.S.C. § 1101(a)(42); Kyaw Zwar

Tun v. INS, 445 F.3d 554, 564 (2d Cir. 2006).

       Jiang relied primarily on two pieces of evidence to

support a well-founded fear of persecution: a ten-year-old

internet    article        and    a    2010    U.S.      State        Department

International Religious Freedom Report from China. The agency

properly concluded that the internet article was out of date

and,    therefore,    of   limited     value     in    documenting       current

conditions, especially given the availability of a more recent

State Department report.          As the agency noted, that report,

although    establishing         widespread      discrimination          against

Christians, emphasizes persecution in two specific provinces

and, accordingly, does not establish country-wide persecution
                                       5
of Christians.     Given this evidence, it was not error for the

agency to conclude that, in the absence of some further

evidence, Jiang failed to establish a well-founded fear of

persecution in the province to which she would return.                  See

Jian Hui Shao v. Mukasey, 546 F.3d 138, 142, 149 (2d Cir.

2008)   (finding    no   error   in       BIA’s   evidentiary   framework

requiring   applicant    to   demonstrate         enforcement   of   family

planning policy in local area because of local variations in

enforcement); see also Jian Xing Huang v. INS, 421 F.3d 125,

129 (2d Cir. 2005) (holding that a fear is not objectively

reasonable if it lacks “solid support” in the record and is

merely “speculative at best”).

    Because Jiang’s withholding of removal and CAT claim were

based on the same factual predicate, she was similarly unable

to meet the standard required to succeed on those claims. See

Lecaj v. Holder, 616 F.3d 111, 120-21 (2d Cir. 2010).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot.      Any pending request for oral argument




                                      6
in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                       FOR THE COURT:
                       Catherine O’Hagan Wolfe, Clerk of Court




                             7